Citation Nr: 1428112	
Decision Date: 06/20/14    Archive Date: 06/26/14

DOCKET NO.  08-35 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from March 1968 to April 1970.

This matter came before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the RO in Waco, Texas, which denied of service connection for PTSD.  This case was previously before the Board in June 2012, where it was remanded to obtain outstanding documentation and to schedule the Veteran for a VA mental disorder examination.  As the instant decision grants service connection for a psychiatric disorder, to include PTSD, the claim is more than substantiated; therefore, the Board need not consider whether an additional remand to comply with the previous remand directives is required.  Stegall v. West, 11 Vet. App. 268 (1998).  

In the October 2008 substantive appeal, via VA Form 9, the Veteran indicated in writing that he did not want a hearing before the Board.  This shows the Veteran's clear intent regarding desire for a Board hearing, as the document was completed by the Veteran and unambiguously chooses no Board hearing.  During the course of this appeal, VA received a letter which had been sent by the Veteran to his Congressman that is ambiguous as to whether the Veteran may have wanted a Board hearing, though the writing does not assert that the Veteran had ever elected a Board hearing.  In a May 2012 letter, the Veteran's representative responded to the Board's hearing clarification request and informed the Board that the Veteran had verbally advised that he was not requesting a hearing.  Such verbal indication that the Veteran does not want a hearing is also consistent with the Veteran's previously, clearly expressed election not to have a Board hearing.  For these reasons, the Board finds there is no hearing request pending.  38 C.F.R. § 20.702 (2013).

Additional medical evidence was received by the Board for which a waiver of initial RO consideration was not provided; however, as the Board is granting the claim for service connection for a psychiatric disorder of PTSD, which constitutes a full grant of the benefits sought on appeal, the Veteran is not prejudiced by the Board considering this evidence in the first instance.  The Board has reviewed the physical claims file and both the Veterans Benefits Management System (VBMS) and the "Virtual VA" files so as to insure a total review of the evidence.

In order to encompass all claimed symptoms of disability, in the June 2012 Board decision, the Board broadened and reframed the issue of entitlement to service connection for PTSD to entitlement to service connection for a psychiatric disorder, to include PTSD, in accordance with the United States Court of Appeals for Veterans Claims' (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).  


FINDINGS OF FACT

1.  The Veteran has a current DSM-IV diagnosis of PTSD.

2.  The Veteran's claimed stressor is related to fear of hostile military or terrorist activity and is consistent with the places, types, and circumstances of service.

3.  The PTSD stressor is adequate to support a diagnosis of PTSD, and the PTSD symptoms are related to the claimed stressor.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for a psychiatric disorder of PTSD have been met.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.326, 4.125 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  In this decision, the Board grants service connection for a psychiatric disorder of PTSD.  As such action represents a complete allowance of the Veteran's claim, no further discussion of VA's duties to notify and to assist is necessary.

Service Connection for a Psychiatric Disorder

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2002); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. at 57.  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

During the pendency of the instant appeal, the Secretary of VA amended the provisions of 38 C.F.R. § 3.304 applicable to PTSD claims.  This amendment is expressly applicable to all claims pending before the Board on July 13, 2010.  Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes a diagnosis of PTSD during service and the claimed stressor is related to that service, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  "Fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f).

If a veteran did not engage in combat with the enemy, or the claimed stressors are not related to combat, and the stressor is not related to "fear of hostile military or terrorist activity," then the veteran's testimony alone is not sufficient to establish the occurrence of the claimed stressors and his testimony must be corroborated by credible supporting evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996).  Furthermore, service department records must support, and not contradict, the claimant's testimony regarding non-combat stressors.  Doran v. Brown, 6 Vet. App. 283 (1994). 

The question of whether a veteran was exposed to a stressor in service is a factual one, and VA adjudicators are not bound to accept uncorroborated accounts of stressors or medical opinions based upon such accounts.  Wood v. Derwinski, 1 Vet. App. 190 (1991), aff'd on reconsideration, 1 Vet. App. 406 (1991).  Hence, whether a stressor was of sufficient gravity to cause or support a diagnosis of PTSD is a question of fact for medical professionals and whether the evidence establishes the occurrence of stressors is a question of fact for adjudicators.

In this case, the Veteran has advanced that he developed PTSD as a result of stressful traumatic experiences in service, which included moving the bodies of United States service members from a pier warehouse to transport trucks during his service in the Republic of Vietnam.  After a review of all the evidence, the Board finds that the evidence is at least in equipoise on the question of whether the Veteran has a current diagnosis of PTSD.  

The evidence tending to show that the Veteran does not have PTSD includes VA treatment records that reflect that when the Veteran began receiving mental health treatment in 2005 he was diagnosed with an anxiety disorder, not otherwise specified (NOS), and a depressive disorder NOS.  A November 2005 VA treatment record also notes that, while the Veteran did demonstrate genuine symptoms of an anxiety disorder, if not PTSD, the VA examiner could not confirm a diagnosis of PTSD based upon statements made by the Veteran, such as having just learned about PTSD from fellow veterans.

The evidence tending to show that the Veteran has a diagnosed psychiatric disorder of PTSD includes a June 2012 VA PTSD examination, which reflects that, upon reviewing the evidence of record and conducting a mental examination of the Veteran, the VA examiner diagnosed the Veteran with PTSD conforming to the DSM-IV criteria.  As the VA examiner at the 2005 mental health evaluation noted that the Veteran's mental health symptomatology may have met the criteria for a PTSD diagnosis, and as the VA examiner at the June 2012 VA PTSD examination affirmatively diagnosed the Veteran with PTSD conforming to the DSM-IV criteria, resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran has a current DSM-IV diagnosed psychiatric disability of PTSD.

The Board next finds that the evidence shows that the reported stressor, the handling and transfer of deceased United States service members during the Veteran's deployment to the Republic of Vietnam, is related to the Veteran's fear of hostile military or terrorist activity during service, and is consistent with the places, types, and circumstances of such wartime service.  At the June 2012 VA PTSD examination, the VA examiner opined that the Veteran's reported stressor related to his fear of hostile military or terrorist activity.  Further, the DD Form 214 reflects that the Veteran served in the Navy and was awarded the Vietnam Service Medal.  Service records convey that the Veteran served on the USS Mount McKinley beginning in August 1968, and that he was transferred to the USS Dennis J. Buckley in June 1969.  According to the Veteran's January 2013 statement, he was ordered to move the United States service member bodies while waiting to be transferred to his new ship in Da Nang. The Board finds it credible that the Veteran would be ordered to move bodies from a pier warehouse, presumably left there by a service vessel that was previously in port, while waiting to be stationed on a new naval vessel; therefore, the Board finds that the reported stressor is related to fear of hostile military or terrorist activity and is consistent with the places, types, and circumstances of the Veteran's service.  

The Board also finds that the Veteran's PTSD stressor is adequate to support a diagnosis of PTSD, and that the PTSD symptoms are related to the claimed stressor.  At the June 2012 VA PTSD examination, the VA examiner specifically noted that the Veteran's reported stressor was adequate to support the PTSD diagnosis.  Further, after reviewing the Veteran's PTSD symptoms, the VA examiner opined that the stressor contributed to the PTSD diagnosis.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for a psychiatric disorder of PTSD have been met.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for a psychiatric disorder of PTSD is granted.




____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


